In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                No. 02-19-00323-CV

IN THE MATTER OF K.W.                     §    On Appeal from the 415th District
                                               Court

                                          §    of Parker County (JV19-0052)

                                          §    January 9, 2020

                                          §    Opinion by Justice Bassel

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the juvenile court’s waiver and transfer order. It is ordered that the

waiver and transfer order are affirmed.


                                      SECOND DISTRICT COURT OF APPEALS


                                      By /s/ Dabney Bassel
                                         Justice Dabney Bassel